Mr. Justice Sharswood
delivered the opinion of the court, January 4th 1875.
This was an action instituted in the court below to recover the contract price of three turbine wheels, known as “Leffel’s Improved Turbine Wheel.” The defence set up was that the plaintiffs had warranted the wheels to do more work than a 24-feet overshot, and a breach of the warranty. Of this some evidence was given. It was also testified by witnesses on the part of the de*480fendants, that they had reserved the right to rescind the contract in case the warranty was broken — in the words of the witnesses, that if they did not perform as warranted, the plaintiffs would take the wheels back and refund the money, and pay all expenses and damages. There was no evidence, however, that the right of rescission had ever been exercised. The defendants might have taken the wheels out or given notice to the plaintiffs to take them away. So far from this, it fully appeared that the defendants had continued to use the wheels without giving any notice of rescission. Under these circumstances, all that the defendants could claim was to set off against the plaintiffs’ demand the damages recoverable on breach of the warranty. In such a case the measure of damages is well settled to be the difference between the value of the articles as warranted and the real value or market price: Sedgwick on Damages 290 ; Borrekins v. Bevan, 3 Rawle 44; Stetson v. Croskey, 2 P. F. Smith 230. It was settled in Cothers v. Keever, 4 Barr 168, that the contract price does not enter into the question as a rule of measurement. In that case, which was an action to recover damages on the warranty of a horse, it was held that the true measure was the difference between the value of the horse, if he had been sound as warranted, and his value in the diseased state. The reason is a conclusive one: if the vendee made a bad bargain, he is not to be reimbursed what he lost by his simplicity as damages for a breach of warranty.
Here, for example, the price claimed for these improved turbine wheels may have been more than their real value, and the rule as laid down by the learned judge below would have been erroneous, had there been any evidence in the cause of. their real value as warranted other than the contract price. In the absence of any such evidence, as against the plaintiffs, the contract price must primá. facie be presumed to be the real value, and it is a rule to which the defendants in this case have no right to object.
In regard to the sixth error assigned, by which the jury were instructed that they could not certify a balance in favor of the defendants, as the jury found their verdict for the plaintiffs, no injury was done to the defendants, even if it was erroneous.
Judgment affirmed.